Citation Nr: 1542828	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as residuals of frostbite.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2011 rating decision issued by a special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, known as the Tiger Team.  The RO in Albuquerque, New Mexico currently has jurisdiction of the case. 

A hearing was held on June 20, 2014, in Albuquerque, New Mexico, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that, in the prehearing conference in June 2014, the VLJ discussed with the Veteran and his representative that the Veteran had not included the claim for a compensable rating for service-connected bilateral hearing loss on his notice of disagreement, that the RO, nevertheless, included it in the statement of the case (SOC), and that the Veteran then checked the box on his VA Form 9 substantive appeal indicating that he wanted to appeal all the issues included on the SOC.  At this prehearing conference, the Veteran and his representative clarified that the Veteran wished to withdraw that issue from the appeal, and consequently, the VLJ did not take testimony on it at the hearing.  However, the VLJ neglected to mention the withdrawal "on the record," and the Veteran and his representative did not withdraw the issue in writing.  The communication during the prehearing conference, therefore, did not meet the requirements necessary to withdraw the appeal.  See 38 C.F.R. § 20.204(b) ("Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing." (Emphasis Added)).  

The Board subsequently remanded the case for further development in September 2014.  That development was completed, and the case was returned to the Board for appellate review.

Pursuant to the Board's remand directives, clarification was been obtained that the Veteran wished to proceed with his appeal of the claim for entitlement to a compensable evaluation for service-connected bilateral hearing loss.  In telephonic communication in June 2015, documented in a Report of General Information which has been associated with the claims file, the Veteran indicated that he did not want a Board hearing for this claim, and wished to move forward with the appeal.  The Veteran has thus waived his right to present testimony before the Board with regard to this matter.

The issue of entitlement to additional compensation payable for a dependent spouse  has been raised by the record in an August 2015 VA 21-686c, Declaration of Status of Dependents, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue of entitlement to a compensable evaluation for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Service connection for residuals of frostbite of the bilateral feet was granted in an April 2015 rating decision by the Appeals Management Center (AMC); there is no longer a case or controversy as to the issue of entitlement to service connection for a bilateral foot disability.



CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a bilateral foot disability because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran filed a timely NOD and Substantive Appeal with regard to a May 2011 rating decision which, in pertinent part, denied service connection for residuals of frostbite of the bilateral feet.  In a subsequent April 2015 rating decision, the AMC granted service connection for residuals of frostbite of the left and right foot, assigning each a 20 percent disability rating effective November 5, 2010.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for a bilateral foot disability because it has been granted and rendered moot on appeal.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, it will be dismissed without prejudice.

As of this date, the claims file does not reflect that the Veteran has filed an NOD disagreeing with the evaluation or effective date assigned in the April 2015 rating decision, but the Board notes that the time period during which the Veteran may file an appeal has not yet expired.


ORDER

The appeal as to the issue of entitlement to service connection for a bilateral foot disability is moot, and the issue is dismissed for lack of jurisdiction.


REMAND

Reasons for remand:  To provide the Veteran with adequate and contemporaneous VA examination and to obtain updated VA treatment records.

As noted in the introduction, the Veteran has indicated his intent to continue the appeal for an increased evaluation for his service-connected bilateral hearing loss.  In a post-remand brief submitted in August 2015, the Veteran's representative noted that the most recent VA examination regarding hearing loss was conducted more than 4.5 years ago, and that the Board must carefully consider whether that examination report is adequate for rating purposes at this time.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Nevertheless, as the Board finds that the January 2011 VA examination report is inadequate for adjudicatory purposes, remand for an additional examination is found warranted.

In Martinak v. Nicholson, 21 Vet. App. 477 (2007), the Court of Appeals for Veterans Claims recognized that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability, to include effects on occupational functioning and daily activities.  See 21 Vet. App. at 455-56.  The Board finds the January 2011 VA examination inadequate because it does not provide specific examples of how the Veteran's hearing loss affects his occupational functioning and does not address the disability's impact on his daily activities.  Historically, VA audiological treatment records for this Veteran from 2004 through 2006 include notations documenting the Veteran's reports of difficulty hearing words clearly, particularly in the presence of background noise.  The January 2011 examination report, however, states that the disability has no significant effects on the Veteran's occupation and no effects on his usual daily activities.  The report contains no documentation of any lay statements made by the Veteran, as no medical history was recorded and the examiner merely noted that the "[h]istory is a matter of record."  

Therefore, on remand, the Veteran should be provided with an additional VA audiological examination to assess the current severity and manifestations of his service-connected bilateral hearing loss.  The examiner should specifically be asked to question the Veteran and document the reported functional effects of the disability on activities of daily living and occupational activities.

Additionally, as the Board is remanding this matter for further development, the AOJ should take action to obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's VA treatment records from February 2011 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should also discuss the functional effect of the Veteran's hearing loss disability on his occupational functioning and daily activities, with as much specificity as possible.  

The examiner must include in the examination report the rationale for any opinion expressed.  

3.  After completing the above, conduct any additional development deemed necessary and readjudicate the claim for a compensable evaluation for service-connected bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


